Citation Nr: 0843302	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected lumbar degenerative disc disease, currently 
rated 40 percent disabling.

2.  Entitlement to service connection for right leg 
disability, claimed as secondary to lumbar degenerative disc 
disease the service-connected .

3.  Entitlement to service connection for bilateral hip 
disability.

4.  Entitlement to service connection for cervical spine 
disability, claimed as neck condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to February 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in November 2006, a statement of the case was 
issued in February 2007, and a substantive appeal was 
received in April 2007.


FINDINGS OF FACT

1.  Right lower extremity radiculopathy is due to the 
veteran's lumbar spine disability.

2.  A right leg disability, other than radiculopathy, was not 
manifested during the veteran's active duty service, and is 
not due to the veteran's lumbar spine disability.  

3.  Bilateral hip disability, other than radiculopathy, was 
not manifested during the veteran's active duty service, and 
is not due to the veteran's lumbar spine disability.  

4.  Cervical spine disability was not manifested during the 
veteran's active duty service, and is not due to the 
veteran's lumbar spine disability.  




CONCLUSIONS OF LAW

1.  Right lower extremity radiculopathy is proximately due to 
the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

2.  Right leg disability, other than radiculopathy, was not 
incurred in or aggravated by the veteran's active duty 
service, and is not related to service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

3.  Bilateral hip disability, other than radiculopathy, was 
not incurred in or aggravated by the veteran's active duty 
service, and is not related to service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

4.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active duty service, and is not 
related to service-connected lumbar spine disability.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the service connection claims, the VCAA duty 
to notify was satisfied by way of a letter  sent to the 
veteran in March 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Regarding the Dingess requirements, in March 2006, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the service connection issues on appeal.  

With respect to the increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the notice letter discussed above does not meet 
the requirements of Vazquez-Flores and is not sufficient as 
to content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

The veteran here was provided with correspondence regarding 
what was needed to support his claim.  Specifically, the 
February 2007 statement of the case set forth the diagnostic 
criteria for the disability at issue and also included the 
provisions of 38 C.F.R. § 4.1, which reference impairment in 
earning capacity as a rating consideration.  Furthermore, a 
March 2006 Dingess letter apprised the veteran of the need to 
show the nature and symptoms of his condition and the impact 
of his disability on his employment. Accordingly, the veteran 
can be expected to understand what was needed to support his 
claim, including the impact of his disability on his daily 
life and ability to work. Thus, the notice deficiencies do 
not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  

Based on the above, adequate notice was provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The evidence of record contains the veteran's service medical 
records and post-service private and VA medical records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in May 2006.  The 
examination report obtained is thorough and contains 
sufficient information to decide the service connection 
issues on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
service connection issues on appeal.

Service connection

The veteran has claimed that his right leg, bilateral hip, 
and neck disabilities are secondary to his service-connected 
lumbar spine disability.  He has not claimed direct service 
connection for any of the claimed disabilities.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Generally, to prevail on a claim of direct service 
connection, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records are devoid of any complaints or 
treatment referable to the right leg, hips, or neck.  
Moreover, there is no post-service treatment until several 
years following discharge, with no competent evidence 
causally relating current disability to active service.  For 
these reasons, a grant of direct service connection is 
precluded.  

The Board will now address the veteran's primary contention, 
that his bilateral hips and neck disabilities are secondary 
to his service-connected lumbar spine disability.  



At a May 2006 VA examination, the veteran complained of 
radiation into the left lower extremity, and also reported 
low back pain radiating to both buttocks and down both thighs 
to the knees.  He did not complain of leg pain on either 
side.  He reported that the back pain radiates to the thighs 
but not below the knees.  He did not complain of any numbness 
or other problems into the leg or foot on either side.  Upon 
physical examination, the examiner diagnosed multilevel 
lumbar spinal stenosis; no intrinsic hip disease but buttocks 
pain radiating from the back; and no complaints of leg pain 
either on the right or left.  The examiner stated that the 
veteran was neurologically intact.  

Per a May 2006 rating decision, the RO granted service 
connection for left leg radiculopathy, assigning a 10 percent 
evaluation.  Such decision effectively compensates the 
veteran for his radicular symptoms extending to the left 
buttocks and left leg.  

VA outpatient treatment records reflect complaints of 
bilateral lower extremity pain associated with his lumbar 
spine disability.  While the records initially reflect 
impressions of simply musculoskeletal pain, a January 2007 
outpatient treatment record reflects an assessment of 
bilateral lower extremity radicular symptoms with MRI 
indicating S1 nerve root contact on the right side.  

In light of such objective findings by both Dr. Ozanne and 
the VA examiner, the Board has determined that service 
connection is warranted for right lower extremity 
radiculopathy.  The granting of such benefit effectively 
compensates the veteran for radicular symptoms as a result of 
his lumbar spine disability, radiating into his right 
buttocks and right leg.

There is otherwise no objective evidence of any right leg, or 
bilateral hip disability.  The May 2006 VA examination report 
reflects that the veteran did not complain of hip disease.  
Prior examinations of the hip were normal.  On examination 
there was no discomfort of either hip, and both hips had full 
active and passive range of motion.  The examination report 
does not reflect any other diagnosis or claimed disability 
related to the right leg.  VA outpatient treatment records 
and private medical records do not otherwise reflect any 
disability of the hips or right leg, other than radicular 
symptoms.  As such, service connection is not warranted for 
disability of the bilateral hips or right leg.

With regard to the claimed neck disability, at the May 2006 
VA examination, the veteran reported that he began having 
neck pain approximately one year prior without injury.  He 
reported that the neck pain radiates down the muscles to both 
shoulders.  Upon physical examination, the examiner diagnosed 
cervical degenerative joint disease unrelated to lumbar spine 
degenerative disease or inservice injury.  Thus, while it is 
clear that the veteran has a current cervical spine 
disability, the VA examiner opined that such disability is 
not etiologically related to service or to his service-
connected lumbar spine disability.  The Board accepts the May 
2006 VA opinion as being the most probative medical evidence 
on the subject, as it was based on a review of all historical 
records, and a physical examination.  See Boggs v. West, 11 
Vet. App. 334 (1998).  Given the depth of the examination 
report, and the fact that it was based on a review of the 
applicable record, the Board finds that it is probative and 
material to the veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  The veteran has otherwise not submitted any 
medical evidence to support a finding that his cervical spine 
disability is etiologically related to his lumbar spine 
disability.  As the veteran is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In summary, the Board has concluded that the preponderance of 
the evidence supports a finding that the veteran has right 
lower extremity radiculopathy as a result of his service-
connected lumbar spine disability.  Accordingly, service 
connection is warranted for right lower extremity 
radiculopathy.  38 U.S.C.A. § 5107(b).  Otherwise, the 
preponderance of the evidence does not support a finding that 
the veteran has disabilities of the hips or right leg, that 
are directly related to service, or related to his service-
connected lumbar spine disability.  There is also no 
probative evidence that the veteran's cervical spine 
disability is etiologically related to service or to his 
service-connected lumbar spine disability.  Thus, service 
connection for disabilities of the hips, right leg, and neck 
is not warranted.  With regard to these issues, this is a 
case where the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

Entitlement to service connection for right lower extremity 
radiculopathy is warranted.  To this extent, the appeal is 
granted.

Entitlement to service connection for right leg disability, 
bilateral hip disability, and cervical spine disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

VA outpatient treatment records reflect that in December 
2006, the veteran underwent a bilateral L3 to S1 median 
branch nerve block.  On follow-up examination in early 
January 2007, he complained of somewhat debilitating pain and 
limited ability to perform his job.  He also complained of 
worsening bilateral radicular symptoms.  Approximately two 
weeks later, in January 2007, the veteran sought treatment 
for low back pain and radiation into both legs.  He reported 
over the last year his condition had severely worsened, and 
described it as "unbearable."  While a new examination is 
not required simply because of the time which has passed 
since the last examination which was conducted in May 2006, 
VA's General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In order to more accurately reflect the current 
level of the veteran's lumbar spine disability, the Board 
believes that an examination and opinion is necessary.  The 
RO should also ensure that the claims folder contains updated 
VA outpatient treatment records from May 2007 to the present.

The Board also notes that during the pendency of this appeal, 
on January 30, 2008, the Court issued a decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that with 
respect to increased rating claims, the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) required, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  The RO should give additional VCAA notice to 
comply with Vazquez-Flores.




Correspondence dated in May 2005 from Stephen Ozanne, M.D., 
states that the veteran complains of back pain and pain that 
radiates into his legs.  Dr. Ozanne opined that his leg pain 
was related to his lower back condition as it is caused by 
pinched nerves in his lower back.






Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
VCAA notice letter in compliance with the 
guidance set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO should obtain updated 
treatment records from the Dallas VA 
Medical Center from May 2007 to the 
present.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be afforded an 
orthopedic examination with a physician 
to determine the current severity of his 
lumbar spine disability.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported.  The examination of 
the spine should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and 
muscle spasm are present.  The examiner 
should report any specific information as 
to the frequency and duration of 
incapacitating episodes in the past 
12 months, and a description of all 
neurologic manifestations, to include, 
but not limited to, radiating pain into 
an extremity, and bowel or bladder 
impairment.  The examiner should offer an 
opinion as to whether the veteran's 
lumbar spine disability and/or 
neurological manifestations preclude or 
interfere with employment.

4.  After completion of the above, and 
any additional development of the 
evidence which the RO may deem necessary, 
the RO should readjudicate the veteran's 
increased rating claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


